Case 19-01504-RAM   Doc 17   Filed 02/12/20   Page 1 of 3
Case 19-01504-RAM   Doc 17   Filed 02/12/20   Page 2 of 3
          Case 19-01504-RAM        Doc 17    Filed 02/12/20    Page 3 of 3




                               CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a true and correct copy of the foregoing was e-mailed through the
portal to Jonathan S. Feldman, attorney for the Plaintiff/Debtor at JFeldman@pbyaLAW.com on
this February 12, 2020.

                                                               /s/

                                                        Rex E. Russo
